Citation Nr: 0012517	
Decision Date: 05/11/00    Archive Date: 05/18/00

DOCKET NO.  96-30 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to reimbursement or payment of the cost of 
unauthorized medical services related to periods of 
hospitalization from August 8, 1993, to August 10, 1993, from 
August 30, 1993, to September 2, 1993, and from September 12, 
1993, to September 15, 1993.


REPRESENTATION

Appellant represented by:	Carol S. Clark, Attorney


ATTORNEY FOR THE BOARD

T. L. Douglas, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to March 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) by order of the United States Court of Appeals for 
Veterans Claims (Court) dated February 19, 1999, which 
vacated an October 1997 Board decision as to this matter and 
remanded the case for further development.  The joint motion 
for remand noted the appellant did not contest other 
reimbursement issues denied in the October 1997 Board 
decision.  The matter arose from decisions of the Department 
of Veterans Affairs (VA), Medical Center (MC) in Minneapolis, 
Minnesota.  


REMAND

In its February 1999 order the Court granted a motion to 
vacate and remand the issue on appeal.  The joint motion for 
remand noted the record did not include a determination by a 
VA physician that "based on sound medical judgment" the 
veteran could have been transferred to a VA facility.  See 
38 C.F.R. § 17.121 (1999).  It was further noted that the 
Board had arrived at a medical conclusion that was 
unsupported by an independent medical basis.  Therefore, 
additional development is required for an adequate 
determination.

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (1999).


Accordingly, the case is remanded for the following:

1.  Documentation of the review by a 
Minneapolis VA Medical Center Fee Basis 
Staff Physician, referred to in paragraph 
"4." of a July 28, 1997, memorandum 
from the "Director, Business Programs & 
Operations (17A2)", if available, should 
be obtained and made part of the record.

2.  The veteran's claims file should be 
reviewed by a VA physician for opinions 
as to whether "based on sound medical 
judgment" the veteran's medical 
condition had stabilized and whether he 
therefore could have been transferred to 
a VA facility during periods of 
hospitalization from August 8, 1993, to 
August 10, 1993, from August 30, 1993, to 
September 2, 1993, and from September 12, 
1993, to September 15, 1993.  The claims 
folder and a copy of this remand must be 
made available to and reviewed by the 
examiner.  A complete rationale should be 
reported for any opinion provided.

3.  Thereafter, the record should be 
reviewed to ensure that the above 
requested development has been completed 
in full and that the requested medical 
opinion is responsive to and in 
compliance with the directives of this 
remand.

4.  After undertaking any development 
deemed appropriate in addition to that 
requested above, the issue on appeal 
should be re-adjudicated, considering all 
applicable laws and regulations.  

If any benefit sought, for which a timely notice of 
disagreement was filed, is not granted to the appellant's 
satisfaction, a supplemental statement of the case should be 
issued.  The requisite period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until so notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


